Citation Nr: 1810342	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  08-32 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for hepatitis C.

In May 2017, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.

Since the Agency of Original Jurisdiction (AOJ) issued the November 2017 statement of the case, the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

The Board regrets the additional delay, but for reasons explained below, finds that further evidentiary development is necessary and remands the case to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board last remanded the case in May 2017.  See May 2017 Board remand.  There, the Board asked whether it is at least as likely as not that the Veteran's hepatitis C was either incurred in, or is otherwise related to, the Veteran's active duty service.  The Board stated that the medical professional must address the Veteran's hepatitis C claim in light of the Veteran's allegations of sharing razors and receiving air gun inoculation in service.  Importantly, the Board stated that the examiner should also comment on the Veteran's February 2010 private medical opinion which stated that the Veteran was "believed to have contracted [hepatitis C] via air gun delivery of vaccinations when in the military.  [The Veteran] reports that there was no cleansing of the tip when people were being inoculated.  This would be poor aseptic technique."  

Here, the medical examiner ignored the Board's request and did not offer any rationale as to the Veteran's theory of sharing razors.  The Board particularly notes that the Veteran went to sick call numerous times in Germany to request a shaving profile due to Pseudofolliculitis Barbae (PFB).  See, e.g., April 1973 service treatment record.  

Importantly, the medical examiner also did not discuss whether poor aseptic technique would spread the hepatitis C virus through air gun inoculation.  Though the examiner cited medical literature delineating the difference between the hepatitis B and hepatitis C viruses themselves, the examiner did not explain the medical differences or biological pathways involved in transmission.  Specifically, the examiner stated that both are transmitted through percutaneous and sexual routes; however, she did not explain how or why the risks factors for obtaining said viruses vary.  Further, the examiner did not specifically discuss whether poor aseptic technique would render transmission more likely as asked to do so in the May 2017 Board remand.  Therefore, an addendum opinion is required to address these issues.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include but not limited to treatment records dated from October 2017 to present.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After completing the above, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the November 2017 examiner, or another appropriately qualified VA examiner, to determine the nature and etiology of the Veteran's hepatitis C.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not that the Veteran's hepatitis C was either incurred in, or is otherwise related to, the Veteran's active duty service?

The medical professional must address the Veteran's hepatitis C claim in light of the Veteran's allegations of sharing razors and receiving air gun inoculation in service.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

The examiner cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  In addition, such statements, including the Veteran's mother's statement that the Veteran appeared to have yellow eyes and could not donate blood close to separation from service is considered credible in this case.  

The examiner is advised that when it comes to air gun injectors, there has been one documented case of hepatitis B (HBV) transmission and despite the lack of any evidence to document transmission of hepatitis C (HCV), it is biologically possible.  See VBA Manual M21-1, III.iv.4.I.2.e (incorporating rescinded Fast Letter 04-13) (changed Jan. 11, 2018 and accessed February 12, 2018).  Further, a medical report linking hepatitis to air gun injectors must include a full discussion of all potential modes of transmission and, if applicable, a rationale as to why the examiner believes the air injector was the source for the hepatitis infection.  Id.  
   
The examiner must also comment on the Veteran's February 2010 private medical opinion which stated that the Veteran was "believed to have contracted [hepatitis C] via air gun delivery of vaccinations when in the military.  [The Veteran] reports that there was no cleansing of the tip when people were being inoculated.  This would be poor aseptic technique."  Further, the examiner is to discuss whether not cleaning the air gun tip constituted an asceptic technique.  As part of this discussion, the examiner is to explain why the biological transmission pathway of hepatitis C renders it less likely to be transmitted via air gun injection than hepatitis B.  

The examiner must also comment on the Veteran visiting sick call numerous times in Germany to request a shaving profile due to PFB, and how sharing razors increased the Veteran's probability of hepatitis C transmission.  

The examiner is also reminded that a VA progress note dated July 17, 2002 stating that the Veteran has a remote history of cocaine and heroin use has subsequently been corrected by VA and removed.  Further, even if the Veteran drank alcohol in the past, the examiner is to explain why that would increase the risk of hepatitis C transmission.     

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

4.  After the above development has been completed, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





